PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/247,916
Filing Date: 30 Dec 2020
Appellant(s): Comcast Cable Communications, LLC



__________________
Katharine Y. Domitrovich
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/26/2022 appealing from the office action mailed 11/5/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/5/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	On pages 3-4 of the brief, Appellant argues that Cassidy does not teach each and every feature of claim 14.  Particularly, Appellant alleges that the office action does not point to any specific portion of Cassidy that describes “receiving a start time for output of a first content” and “receiving a start time for output of a second content”.
The examiner respectfully disagrees.  Cassidy teaches that a content object is transcoded by running jobs in a transcoding queue and then the transcoded content object is output (col. 5, lines 40-53).  Cassidy further teaches determining a desired time to completion for the present transcoding queue (col. 7, lines 29-30) and further discloses that completion of the transcoding queue means completion of the transcoding jobs in the queue (col. 7, lines 30-34).  In other words, determine a time for the content object to be finished transcoding and output.  During examination, the claims must be given the broadest reasonable interpretation.  The claim does not specify where the first content is output or how the first content is output.  The claim only requires a start time “for output of a first content”.  Applying the broadest reasonable interpretation of “receiving a start time for output of a first content”, Cassidy discloses this limitation.  The desired time to completion for the present transcoding queue is the start time for output of the content because as explained above Cassidy discloses this is when the content will be finished transcoding “for output” and therefore it is the start time for when the first content may be output.  Therefore, contrary to Appellant’s arguments, Cassidy does not need to disclose an additional output start time that is associated with the desired time to completion for the transcoding queue because the desired time to completion for the present transcoding queue is the start time for output of the content.
Cassidy further teaches that the transcoder can transcode a plurality of content objects (including a second content object) concurrently.  Incoming content objects are assigned for transcoding as jobs and then transcoded objects are output (col. 5, lines 40-53 and col. 10, lines 47-50, Fig. 4A-4C).  Cassidy further teaches determining an estimated time that transcoding jobs will complete tde (col. 11, lines 1-20, Fig. 4B and 4C).  Applying the broadest reasonable interpretation of “receiving a start time for output of a second content”, Cassidy discloses this limitation.  The claim does not specify where the second content is output or how the second content is output.  The claim only requires a start time “for output of a second content”.  The estimated time that transcoding jobs will complete is the start time for output of the second content because as explained above Cassidy discloses this is when the content will be finished transcoding “for output” and therefore it is the start time for when the second content may be output.  Therefore, contrary to Appellant’s arguments, Cassidy does not need to disclose that the output content object has an additional output start time that is equal to the deactivation time for a transcoder because the estimated time that transcoding jobs will complete is the start time for output of the content.  Therefore, Cassidy teaches "receiving a start time for output of a first content," and "receiving a start time for output of a second content.".
	On pages 4-5 of the brief, Appellant argues that the cited combination of references does not teach or suggest “receiving a start time for output of a content” of claim 1.  
	The examiner respectfully disagrees.  As explained above, Cassidy teaches “receiving a start time for output of a content”.  
On pages 4-6 of the brief, Appellant argues that the cited combination of references does not teach or suggest “determining, based on the latency between initiation of transcoding and operation of transcoding, a time at which to initiate transcoding of content, the time occurring before the start time” of claim 1.  Particularly, Appellant argues Mayhew does not disclose this limitation.
The examiner respectfully disagrees.  The office action cited col. 11, lines 11-20 and Fig. 4C of Cassidy to teach “determine a time at which to initiate transcoding of the content, the time occurring before the start time”.  Appellant does not dispute this teaching.  The office action further relied on Mayhew to teach the determining the time at which to initiate transcoding of content is based on the latency between initiation of transcoding and operation of transcoding.  
Mayhew teaches determining a startup transcode latency involved in transcoding the first portion of media content. The startup transcode latency may arise from a delay in initializing a transcoder.  For example, by measuring a time from receipt of the first request (initiating transcoding) to start of the transcoder (operation of transcoding) a transcode latency value is determined (par. 2, 9, and 12).  Appellant does not dispute the above teachings of Mayhew.  Therefore, Mayhew teaches determining a latency between initiation of transcoding and operation of transcoding.
Mayhew further discloses that the system accounts for the transcoder latency.  This may be done by adding the transcode latency value 110 to a header of the transcoded first portion of content along with a count value 112 (par. 2-3 and 9, Fig. 1).  Then, the transcode latency value 110 and the count value 112 may be processed to determine a bitrate at which to request a second portion and/or a time at which to transmit a second request for transcoding a portion of content (par. 2-3, 9-11, and 31, Fig. 7).  One of ordinary skill in the art would have understood Mayhew’s time at which to transmit a second request for transcoding a portion of content (par. 10-11 and 31) to be a time at which to initiate transcoding of content.  Further, the term “based on” is a broad limitation.  The claim does not disclose how the determining a time at which to initiate transcoding of the content is based on the latency between initiation of transcoding and operation of transcoding.  Therefore, Mayhew’s disclosure of receiving a transcode latency value and a count value and using these values to determine a bitrate at which to request a second portion and a time at which to transmit a request for transcoding a portion of content teaches "determining, based on the latency between initiation of transcoding and operation of transcoding, a time at which to initiate transcoding of the content".  
It would have been obvious to one of ordinary skill in the art, having the teachings of Cassidy and Mayhew before the effective filing date of the claimed invention to modify the method of Cassidy by incorporating determining a latency between initiation of transcoding and operation of transcoding; and determining the time at which to initiate transcoding based on the latency between initiation of transcoding and operation of transcoding as disclosed by Mayhew.  The motivation for doing so would have been to account for latency such as a delay in initializing a transcoder to begin transcoding (Mayhew – par. 1-2).  Therefore, it would have been obvious to combine the teachings of Cassidy and Mayhew to obtain the invention as specified in claim 1.
On page 7 of the brief, Appellant argues the cited references do not teach or suggest “determining, based on a latency between initiation of the transcoder associated with the cloud provider and operation of the transcoder associated with the cloud provider, a time at which to initiate transcoding of the content” of claim 8.  Particularly, Appellant argues that Mayhew does not disclose this limitation.
The examiner respectfully disagrees.  The office action cited par. 39 and Fig. 2 of Amini to teach “sending a content to a transcoder associated with a cloud provider”.  Appellant does not dispute this teaching.  Cassidy also teaches a content transcoding job is sent to a transcoder associated with a cloud provider (abstract).  The office action further relied on Mayhew to teach the determining the time at which to initiate transcoding is based on a latency between initiation of the transcoder and operation of the transcoder.
As explained above Mayhew teaches “determining, based on a latency between initiation of the transcoder and operation of the transcoder, a time at which to initiate transcoding of the content”.  It would have been obvious to one of ordinary skill in the art, having the teachings of Cassidy, Amini, and Mayhew before the effective filing date of the claimed invention to modify the method of Cassidy and Amini by determining the time at which to initiate transcoding based on a latency between initiation of the transcoder and operation of the transcoder as disclosed by Mayhew.  The transcoder being associated with a cloud provider as disclosed by Amini and Cassidy.  The motivation for doing so would have been to account for latency such as a delay in initializing a transcoder to begin transcoding (Mayhew – par. 1-2).  Therefore, it would have been obvious to combine the teachings of Cassidy and Amini with Mayhew to obtain the invention as specified in claim 8.
Regarding dependent claims 2-7, 9-10, 12-13, and 15-20, Appellant relies on the arguments made with respect to independent claims 1, 8, and 14 and does not provide further argument with respect to these claims.  The examiner maintains the rejections set forth in the office action mailed 11/5/2021.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALEXANDER BOYD/Examiner, Art Unit 2424                                                                                                                                                                                                        
Conferees:
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424                                                                                                                                                                                                        
/RANDY A FLYNN/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.